Order entered January 9, 2015.




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00546-CV

    TEXAS COMMUNITY DEVELOPMENT CORPORATION, F/K/A WOODLAND
               DEVELOPMENT CORPORATION, Appellant

                                               V.

                   FULBRIGHT & JAWORSKI, LLP, ET AL., Appellees

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-12-06695-E

                                           ORDER
            Before Chief Justice Wright and Justices Lang-Miers and Stoddart


       Before the Court is appellant’s August 21, 2014, motion to reinstate appeal. We DENY

appellant’s motion to reinstate. On the Court’s own motion, we WITHDRAW our opinion and

VACATE our judgment of August 5, 2014. This appeal is REINSTATED.

       The clerk’s record has not been filed in this case. In support of appellant’s motion for

reinstatement, appellant attached a copy of its receipt showing payment for the clerk’s record to

the Dallas County Clerk on July 9, 2014. Therefore, we ORDER the Dallas County Clerk to file

the clerk’s record within TEN DAYS of the date of this order.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to John

Warren, the Dallas County Clerk.




                                                 /s/    CAROLYN WRIGHT
                                                        CHIEF JUSTICE